 



Exhibit 10.2

This AGREEMENT (“the Agreement”) is made on 04th February 2005 in the city of
Tbilisi by and between:



(1)    NINOTSMINDA OIL COMPANY LIMITED (“NOC”), a company registered in Cyprus
and having its registered office at 22 Stasicratous, Olga Court, P.O. Box 48,
Nicosia, Cyprus, represented by its President Dr David Robson, on one party, and
  (2)    PRIMROSE FINANCIAL GROUP (“PFG”), a company registered in British
Virgin Islands and having its registered office at Omar Hodge Building, Wickhams
Cay, Road Town, Tortola, British Virgin Islands, represented by its director Mr
Abraham Nanikashvili, on the other party

WHEREAS:



(A)    On 05 May 2004 NOC and PFG entered into a Crude Oil Sales Agreement
whereby NOC agreed to sell and PFG agreed to purchase crude oil produced under
the Ninotsminda Production Sharing Contract (the “Crude Oil Sale Agreement”);
and   (B)    Under Article 8 of the Crude Oil Sale Agreement PFG has made a
deposit payment of USD 2,300,000 (the “Security”) as a guarantee for purchasing
crude oil and payment of the price for crude oil; and   (C)    PFG and NOC have
agreed to terminate the Crude Oil Sale Agreement, repay the Security and
conclude a new agreement on sale of crude oil to PFG upon the terms and
conditions of this Agreement.

NOW THIS AGREEMENT WITNESSES as follows:-



1    DEFINITIONS AND INTERPRETATION   1.1    Interpretation        In this
Agreement, unless otherwise specified or the context otherwise requires:-



  (a)       words and expressions defined (expressly or by reference) in the
Crude Oil Sale Agreement shall have the same meaning;     (b)       headings
shall not affect construction or interpretation.



1.2    Whole Agreement         The Schedule and Recitals to this Agreement form
part of this Agreement and have the same full force and effect as if expressly
set out in their entirety in the operative part of this Agreement.

1



--------------------------------------------------------------------------------



 



2    TERMINATION   2.1    Each of the parties to this Agreement agrees that the
Crude Oil Sale Agreement shall terminate and cease to have effect immediately
upon the satisfaction of the conditions set out in Clause 3 (the “Conditions”)
(subject to such satisfaction taking place on or before 5pm (UK time) on 11th
February 2005 (or such other date as the parties agree in writing)) and, subject
to and immediately upon satisfaction of the Conditions within the time scale
specified as aforesaid:-



  (a)   NOC and PFG shall each release and forever discharge the other
absolutely from all obligations and liabilities (past, present and future)
arising under or resulting from the Crude Oil Sale Agreement (including but not
limited to the Security); and     (b)   PFG agrees that it shall not be entitled
to exercise any rights or make any claim or demands against NOC which has or may
have arisen pursuant to the terms of or in respect of the Crude Oil Sale
Agreement.



3    CONDITIONS   3.1    The Conditions are as follows:-



  (a)   NOC shall pay to PFG the sum of USD2,300,000 in freely available funds
to PFG’s nominated bank account in full satisfaction of NOC’s obligations
pursuant to Clause 8 of the Crude Oil Sale Agreement; and     (b)   NOC and PFG
shall enter into a new crude oil sales agreement for NOC’s share of crude oil
produced from the Ninotsminda Field in the form of the agreement in the Schedule
attached hereto.



4    WARRANTY         Each party represents and warrants to the other that it
has the requisite power and authority and has taken all necessary actions and
has obtained (and there remain in full force and effect) all consents, approvals
and authorisations necessary (if any) to authorise the execution and performance
of this Agreement by it and that this Agreement will when executed and delivered
constitute valid and enforceable obligations of it.   5    SURVIVAL OF
OBLIGATIONS         Any provision of this Agreement which is expressed or
intended to have effect on, or to continue in force after, the execution of this
Agreement shall have such effect, or, as the case may be, continue in force,
after such execution.   6    GENERAL   6.1    Costs         Each party shall pay
its own costs and expenses incurred in connection with the entering into the
execution of and performance of this Agreement.   6.2    Amendment         No
amendment or variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.

2



--------------------------------------------------------------------------------



 



6.3    Execution         This Agreement may be executed in any number of
counterparts, all of which together shall be deemed to constitute one and the
same document.   6.4    Further Assurance         Each of the parties to this
Agreement shall at its own cost do or procure to be done all such further acts
and things and execute or procure the execution of all such other documents as
may from time to time be required to give effect to the terms of this Agreement.
  7    GOVERNING LAW AND JURISDICTION   7.1    Governing Law         This
Agreement shall be governed by and construed in accordance with the law of
England.   7.2    Jurisdiction         The parties hereto submit to the
exclusive jurisdiction of the Courts of England as regards any claim, dispute or
matter arising out of or relating to this Agreement and its implementation or
effect.

3



--------------------------------------------------------------------------------



 



SCHEDULE

AGREEMENT ON CRUDE OIL SALES
DATED 04 FEBRUARY 2005 (THE “AGREEMENT”)

CONCLUDED BETWEEN NINOTSMINDA OIL COMPANY LIMITED AND PRIMROSE FINANCIAL GROUP
AS FOLLOWS:

1.     SELLER:
NINOTSMINDA OIL COMPANY LIMITED
22, STASICRATOUS
OLGA COURT
P.O.BOX 48
NICOSIA, CYPRUS

2.     BUYER:

PRIMROSE FINANCIAL GROUP

OMAR HODGE BUILDING, WICKHAMS CAY, ROAD TOWN

TORTOLA

BRITISH VIRGIN ISLANDS

3.     CONTRACT PERIOD:

THIS AGREEMENT COMMENCES ON 01 FEBRUARY 2005 AND SHALL CONTINUE FOR A PERIOD OF
THREE YEARS FOLLOWING COMPLETION OF DELIVERY OF THE MINIMUM CONTRACT QUANTITY
(AS DEFINED BELOW) STIPULATED
HEREIN (“CONTRACT PERIOD”).

4.     QUANTITY:

THE SELLER SHALL MAKE AVAILABLE TO THE BUYER THE SELLER’S ENTIRE SHARE OF CRUDE
OIL PRODUCED FROM THE NINOTSMINDA FIELD (“CONTRACT QUANTITY”). THE CONTRACT
QUANTITY SHALL INCLUDE A MINIMUM CONTRACT QUANTITY IN THE TOTAL AMOUNT OF 68,555
(SIXTYEIGHT THOUSAND FIVE HUNDRED FIFTY FIVE) METRIC TONNES TO BE DELIVERED
UNDER THIS AGREEMENT (“MINIMUM CONTRACT QUANTITY”). IN THE EVENT THAT THE SELLER
FAILS TO PRODUCE THE MINIMUM CONTRACT QUANTITY THE SELLER SHALL HAVE NO
LIABILITY TO THE BUYER AS A RESULT OF THAT FAILURE.

5.     QUALITY:
OIL MADE AVAILABLE UNDER THIS AGREEMENT SHALL BE NINOTSMINDA CRUDE OIL OF NORMAL
EXPORT QUALITY WITH THE FOLLOWING GUARANTEED SPECIFICATION (“OIL”):

     
- DENSITY AT 200 C
  820 – 840 KG/CSM  
- SULPHUR
  MAX 0,2 WT PCT  
- WATER
  MAX 1.0 PCT

QUALITY OF OIL SHOULD COINCIDE WITH THE EXISTING NORMS. SELLER AND BUYER SHALL
MEET TO AGREE THE APPOINTMENT OF AN INDEPENDENT EXPERT LABORATORY, TO WHOM ANY
DISPUTES CONCERNING THE QUALITY OF THE OIL OR THE METHOD OF TESTING THEREOF
SHALL BE REFERRED AND BOTH PARTIES MUST ACCEPT THE DECISION OF THE EXPERT.

6.     DELIVERY:
ON A MONTHLY BASIS ON A DATE TO BE AGREED BETWEEN BUYER AND SELLER. SELLER SHALL
MAKE OIL AVAILABLE TO THE BUYER AT GEORGIAN OIL’S STORAGE RESERVOIRS AT SAMGORI
(NGDU) IN CAR TANKS PROVIDED BY THE BUYER (“DELIVERY POINT”). OIL SHALL BE
CONSIDERED DELIVERED AS THE OIL PASSES THE FILLING HOSE TO THE CAR TANKS. THE
SELLER, BUYER AND THE OPERATOR OF THE OIL STORAGE AND LOADING FACILITY WILL SIGN
THE RELATED DELIVERY ACT. IN THE CASE OF OIL PURCHASED FOR EXPORT THE SELLER
WILL USE ITS REASONABLE ENDEAVOURS TO ASSIST THE BUYER WITH THE DELIVERY OF OIL
TO THE RAIL LOADING TERMINAL AT VAZIANI AND WITH ALL RELATED CUSTOMS
DECLARATIONS AND RAILWAY DOCUMENTS. FOR THE

4



--------------------------------------------------------------------------------



 



AVOIDANCE OF DOUBT THE BUYER WILL BE RESPONSIBLE FOR THE PROVISION OF CAR TANKS
AND ALL COSTS ASSOCIATED WITH THE DELIVERY OF OIL FROM THE DELIVERY POINT
INCLUDING ANY COSTS INCURRED BY THE SELLER.

7.     PRICE:
THE PRICE IN US DOLLARS PER NET US BARREL AT THE DELIVERY POINT FOR OIL
DELIVERED DURING EACH MONTH SHALL BE EQUAL TO THE AVERAGE OF THE MEAN OF THREE
QUOTATIONS IN THE PLATTS CRUDE OIL MARKETWIRE FOR BRENT DATED QUOTATIONS MINUS A
DISCOUNT IN US DOLLARS PER NET US BARREL ESTABLISHED IN ACCORDANCE WITH THE
FOLLOWING CRITERIA:



(A)     FOR OIL COMPRISING THE MINIMUM CONTRACT QUANTITY THE FOLLOWING DISCOUNT
SHALL APPLY:

      DATED BRENT (US$/BBL)   DISCOUNT (US$/BBL)
LESS THAN 15.00
  6.00
15.01 – 20.00
  6.50
20.01 – 25.00
  7.00
GREATER THAN 25.01
  7.50



(B)     FOR ANY OIL OTHER THAN THE MINIMUM CONTRACT QUANTITY MADE AVAILABLE TO
THE BUYER THE DISCOUNT SHALL BE THE COMMERCIAL DISCOUNT IN GEORGIA FOR OIL OF
SIMILAR QUALITY MADE AVAILABLE AT THE DELIVERY POINT (“COMMERCIAL DISCOUNT”)
LESS US$0.10 PER BARREL:.         NO LATER THAN THE LAST DAY OF THE MONTH PRIOR
TO THE MONTH IN WHICH THE OIL SHALL BE MADE AVAILABLE FOR DELIVERY, THE SELLER
SHALL NOTIFY THE BUYER OF THE COMMERCIAL DISCOUNT. THE SELLER MUST PROVIDE
DOCUMENTARY EVIDENCE SUCH AS A WRITTEN OFFER FROM AN INDEPENDENT THIRD PARTY TO
SUPPORT THE COMMERCIAL DISCOUNT. THE BUYER SHALL THEN HAVE A PERIOD OF SEVEN
CALENDAR DAYS IN WHICH TO AGREE TO UNDERCUT THE COMMERCIAL DISCOUNT BY US$0.10
PER BARREL. IN THE EVENT THE BUYER IS UNWILLING OR UNABLE FOR WHATEVER REASON TO
PURCHASE OIL IN ANY MONTH, THE BUYER SHALL NOTIFY THE SELLER BY THE 8TH DAY OF
THE MONTH IN WHICH THE OIL IS AVAILABLE FOR SALE (“ELECTION DATE”) OF SUCH
INABILITY TO PERFORM. IN ANY EVENT IF THE BUYER HAS NOT ELECTED TO PURCHASE OIL
BY THE ELECTION DATE THE SELLER SHALL BE ENTITLED TO SELL THE OIL AT ITS
DISCRETION.         IF THE SELLER DOES NOT PROVIDE THE BUYER WITH THE COMMERCIAL
DISCOUNT BY THE DUE DATE THE FOLLOWING DISCOUNT SHALL APPLY:



  1.   IN THE CASE OF OIL PURCHASED FOR EXPORT THE DISCOUNT SHALL BE US$6.00 PER
BARREL, AND     2.   IN THE CASE OF OIL PURCHASED UNDER A LOCAL SALES CONTRACT
THE DISCOUNT SHALL BE US$5.50 PER BARREL.

IN THE CASE OF EXPORT SALES THE APPLICABLE QUOTATIONS SHALL BE THE THREE
PUBLISHED RELEVANT QUOTATIONS FOR THE THREE CONSECUTIVE TRADING DAYS TO BE
AGREED AT THE TIME THE BUYER HAS GIVEN NOTICE OF ITS INTENTION TO PURCHASE OIL
OR IF THE OIL IS TO BE PURCHASED BY A THIRD PARTY NOMINATED BY THE BUYER IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE 12 AND THE APPLICABLE QUOTATIONS MUST
BE ON OR BEFORE THE FIFTEENTH DAY FOLLOWING COMPLETION OF DELIVERY OF OIL.

IN THE CASE OF LOCAL SALES WITHIN GEORGIA, THE APPLICABLE QUOTATIONS SHALL BE
THE THREE RELEVANT QUOTATIONS FOR THE THIRD, FOURTH AND FIFTH DAYS FOLLOWING THE
DATE THE BUYER HAS GIVEN NOTICE OF ITS INTENTION TO PURCHASE OIL OR AT THE TIME
THE CONTRACT IS SIGNED IF OIL IS TO BE PURCHASED BY A THIRD PARTY NOMINATED BY
THE BUYER IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 12.

FOR THE PURPOSES OF THIS ARTICLE 7(B) IF ANY OF THE QUOTATION DAYS FALLS ON A
SATURDAY OR SUNDAY OR OTHER NON-TRADING DAY, THE NEAREST EARLIER QUOTATIONS
SHALL APPLY.

THE PRICE HAS BEEN CALCULATED EXCLUSIVE OF VAT, HOWEVER IF VAT IS PAYABLE ON
SALES UNDER THE AGREEMENT THIS WILL BE LEVIED AT THE EFFECTIVE RATE CURRENT IN
THE TERRITORY OF GEORGIA AT THE TIME AND SHALL BE PAYABLE BY THE BUYER TO THE
SELLER.

8.     PAYMENT:

THE BUYER SHALL PAY OR CAUSE TO BE PAID INTO SELLER’S NOMINATED BANK ACCOUNT:

5



--------------------------------------------------------------------------------



 



1.    IN THE CASE OF LOCAL SALES, VALUE IN FULL PRIOR TO COMMENCEMENT OF
DELIVERY OF OIL CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ABOVE
IN US DOLLARS NET CASH, WITHOUT WITHHOLD, OFFSET, COUNTERCLAIM OR DEDUCTION
WHATSOEVER;

OR



2.    IN THE CASE OF EXPORT SALES, A PROVISIONAL PAYMENT PRIOR TO COMMENCEMENT
OF DELIVERY OF OIL BASED ON THE RELEVANT MARKER PRICE IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 7 LESS THE DISCOUNT IN US DOLLARS NET CASH, WITHOUT
WITHHOLD, OFFSET, COUNTERCLAIM OR DEDUCTION WHATSOEVER. THE FINAL PRICE SHALL BE
ESTABLISHED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ABOVE AND ANY UNDER
PAYMENTS OR OVER PAYMENTS AS APPROPRIATE IN US DOLLARS NET CASH, WITHOUT
WITHHOLD, OFFSET, COUNTERCLAIM OR DEDUCTION WHATSOEVER SHALL BE PAID BY THE
BUYER OR THE SELLER AS APPROPRIATE.

9.     RISKS AND PROPERTY:
NOTWITHSTANDING ANYTHING HEREIN EXPRESSLY OR BY IMPLICATION TO THE CONTRARY, THE
RISK AND PROPERTY IN THE OIL DELIVERED HEREUNDER SHALL PASS TO THE BUYER AT THE
DELIVERY POINT.

10.     LAW AND JURISDICTION:

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH LAW
AND THE PARTIES SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE LONDON HIGH COURT
WITHOUT RECOURSE TO ARBITRATION.

11.     FORCE MAJEURE:

IF EITHER PARTY IS RENDERED UNABLE TO PERFORM FULLY OR IN PART ANY OBLIGATION
UNDER THIS AGREEMENT, EXCEPT IN RELATION TO OBLIGATIONS TO MAKE PAYMENTS DUE
UNDER THIS AGREEMENT, THEN TO THE EXTENT THAT SUCH INABILITY ARISES FROM A CAUSE
OR CAUSES BEYOND THAT PARTY’S CONTROL AND UPON SUCH PARTY PROMPTLY GIVING
WRITTEN NOTICE TO THE OTHER PARTY OF SUCH CAUSE(S), NEITHER PARTY SHALL BE
LIABLE TO THE OTHER IN DAMAGES OR OTHERWISE AND THE TIME FOR PERFORMANCE OF THE
AFFECTED OBLIGATION SHALL BE EXTENDED DURING AND FOR THE PERIOD OF INABILITY SO
CAUSED, UP TO A MAXIMUM OF THIRTY (30) CALENDAR DAYS.

SHOULD SUCH PERIOD OF INABILITY CONTINUE IN EXCESS OF THIRTY (30) CALENDAR DAYS,
EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE
TO THE OTHER PARTY, IN WHICH CASE NEITHER PARTY SHALL BE RESPONSIBLE FOR FURTHER
PERFORMANCE NOR LIABLE IN ANY WAY TO EACH OTHER. THE TERM CAUSE(S) BEYOND THAT
PARTY’S CONTROL USED HEREIN SHALL INCLUDE (BUT WITHOUT LIMITING THE GENERALITY
OF SUCH TERM): AN ACT OF GOD, WAR (DECLARED OR UNDECLARED), MILITARY OPERATIONS,
BLOCKADE, REVOLUTION, DISTURBANCE, TRADE RESTRICTION, ACTION BY ANY GOVERNMENT
OR GOVERNMENTAL OR CIVIL OR MILITARY AUTHORITY, EMBARGO, STRIKE, LOCK-OUT OR
LABOUR DISPUTE, FIRE, ICE CONDITIONS, OR ANY OTHER CAUSE OF A SIMILAR NATURE AS
DESCRIBED HEREIN BEYOND THAT PARTY’S CONTROL.

12.     OTHER TERMS:

ON THE BASIS OF THE BUYER’S WRITTEN REQUEST, THE SELLER WILL ASSIST THE BUYER TO
SELL LOCALLY OR EXPORT OIL THROUGH PROPERLY EXECUTED OIL SALES CONTRACTS WITH A
THIRD PARTY ON THE SAME TERMS AS STIPULATED IN THIS AGREEMENT PROVIDING THIS IS
DONE IN ACCORDANCE WITH GEORGIAN LEGISLATION AND THE BUYER INDEMNIFIES THE
SELLER FROM AND AGAINST ANY AND ALL CLAIMS OF ANY KIND, LIABILITIES INCLUDING
BUT NOT LIMITED TO VAT PAYMENTS, AND EXPENSES WHICH MAY EMERGE AS A RESULT OF
THE SELLER ENTERING INTO SALES CONTRACTS WITH A THIRD PARTY AT THE REQUEST OF
THE BUYER.

13.     ENTIRE AGREEMENT
THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF BOTH PARTIES AND IT CANNOT BE
MODIFIED UNLESS IN WRITING.

14.     BANK DETAILS:
US DOLLAR ACCOUNT:

     
BANK:
  HSBC BANK INTERNATIONAL LIMITED

  PO BOX 315, ST PETER PORT

  GUERNSEY GY1 3JQ

  CHANNEL ISLANDS

6



--------------------------------------------------------------------------------



 



     
SWIFT:
  MIDLJESH
ACCOUNT CURRENCY
  US DOLLARS
ACCOUNT NAME:
  NINOTSMINDA OIL COMPANY USD ACCOUNT
ACCOUNT NO.:
  011 645496 361
COVER THROUGH:
  BANKERS TRUST COMPANY

  1 BANKERS TRUST PLAZA, LIBERTY STREET

  NEW YORK, NY 10006

  A/C NO.: 04082437

  SPECIAL INSTRUCTIONS: BKTRUS33

15.     COUNTERPART
THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME DOCUMENT.

IN WITNESS WHEREOF THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED IN FOUR
(4) COUNTERPARTS, TWO (2) EACH IN GEORGIAN AND ENGLISH LANGUAGES OF WHICH
ENGLISH VERSIONS SHALL HAVE PREVAILING LEGAL FORCE.

SIGNED ON 04 FEBRUARY 2005.



FOR AND ON BEHALF OF
NINOTSMINDA OIL COMPANY LIMITED:   FOR AND ON BEHALF OF
PRIMROSE FINANCIAL GROUP:                         DR DAVDID ROBSON
President   ABRAHAM NANIKASHVILI
Director

7



--------------------------------------------------------------------------------



 



EXECUTED under hand in two originals on the date first above written.

Executed and Delivered for and on behalf of
NINOTSMINDA OIL COMPANY LIMITED by:

                                                            
Name: Dr D. Robson
Title: President
Date:

Executed and Delivered for and on behalf of PRIMROSE
FINANCIAL GROUP by:

                                                            
Name: A. Nanikashvili
Title: Director
Date:

8